DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 103 as obvious over Damren (US 20130089925) in view of Inoue (US 6042748).
	With respect to claim 1, Damren discloses a fermentation tank comprising a tank body (Figure 4A:402) having an open top end and a closed bottom end that enclose a cavity that is aligned in a vertical direction.  The tank body includes at least one material inlet and material outlet (Figure 1:64).  This is described in at least paragraph [0071].  Paragraphs [0108]-[0116] teach that a heat exchange structure (Figure 7:702) is disposed on a wall of the cavity for heating the tank body.  A plurality of flow disturbing plates (Figure 8:710) are provided within the cavity, such that the plates are elongated prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143.
	Although the Damren flow disturbing plates are hollow and tubular and each include a heat exchange channel, Damren does not expressly teach that the heat exchange flow channels extend through two ends of a respective flow disturbing plate, wherein the two ends are in communication with the cavity of the tank body.
	Inoue discloses a reactor tank (Figure 1:1) comprising a tank body having a top end, a bottom end and a cavity enclosed therein.  At least one flow disturbing plate (Figure 1:3) in the form of an elongated plate is provided within the cavity, such that the 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the flow disturbing plates of Damren so that the heat exchange channel extends through the two ends of a respective plate.  Inoue shows that hollow flow disturbing plates are commonly used and that functional elements (e.g. heat exchange channel) may be inserted through them so that the element extends through both an upper and a lower end of the plate.  Inoue additionally teaches that the top and bottom ends of the flow disturbing plates are open to fluid within the tank so that a channel passing through the flow disturbing plate will interact with the fluid directly within the inner volume of the flow disturbing plate.  Those of ordinary skill would have recognized that this would provide a functionally equivalent way of heating/cooling fermentation fluid when compared to the baffle structure taught by Damren.  It is prima facie obvious to apply a known technique to a known device ready for improvement (here, substituting the structure of Damren where the heat exchange channel communicates with a single end of the flow disturbing plate with the structure of Inoue where the channel communicates with both open ends of the flow disturbing plate) to yield predictable results.  See MPEP 2143.

	With respect to claim 6, Damren and Inoue disclose the combination as described above.  Damren states that each plate includes a longitudinal heat exchange channel (Figure 6B:618) positioned between a heat exchange fluid inlet (Figure 6B:426) at one end of the plate and a heat exchange fluid outlet (Figure 6B:418) located at an opposite end of the plate



Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Damren (US 20130089925) in view of Inoue (US 6042748) as applied to claim 1, and further in view of Liang (US 20090134173).
With respect to claims 2 and 5, Damren and Inoue disclose the combination as described above.  Damren shows in Fig. 7 that the heat exchange structure includes an interior pipe (Figure 7:714) that extends as a helix around the inner surface of the tank body, such that adjacent turns of the pipe are spaced to form gaps therebetween.  The pipe has a second inlet (Figure 7:716) and a second outlet (Figure 7:718).  This is described in at least paragraph [0109].  The embodiments in Figs. 10-12 also show that a flow path (Figure 11:1016) is formed around the body of the tank as a helix with gaps spaced between adjacent turns.  Damren, however, does not appear to teach that the heat exchange structure also includes an exterior pipe configured as a helix, wherein the length of the exterior pipe corresponds with the gaps formed between the lengths of the interior pipe.
	Liang discloses a fermentation tank comprising a tank body (Figure 1:24), a plurality of flow disturbing plates (Figure 1:60) located within the tank body, and a heat exchange structure (Figure 1:22).  The heat exchange structure includes an exterior pipe (Figure 1:28) that extends as a helix around an outer surface of the tank body. The 
	Before the effective filing date of the claimed invention, it would have been obvious to use both an exterior helical pipe and an interior helical pipe to flow a heat transfer fluid across both side surfaces of the Damren tank body.  Damren already requires an interior pipe, and one of ordinary skill would have recognized that the exterior pipe of Liang would provide a predictable and cumulative effect.  It is well within the ability of a skilled practitioner to consider alternative and/or enhanced heat exchanger means that are identified in the prior art.  Furthermore, the addition of an exterior pipe that corresponds to the gaps formed between the lengths of the interior pipe would represent a mere duplication of parts (i.e. an equivalent pipe provided on an exterior surface of the tank body) that produces a known and predictable effect.  See MPEP 2144.04 “Duplication of Parts” and “Rearrangement of Parts”.

	With respect to claims 3 and 4, Damren and Liang disclose the combination as described above.  Damren further states in paragraph [0109] that the inlet is at a bottom of the pipe and the outlet is at a top of the pipe.  One of ordinary skill would have recognized that this orientation could be reversed, as the direction of temperature control fluid does not affect heat/cooling of the reactor interior.  A mere rearrangement of parts that does not affect device functionality is prima facie obvious.  See MPEP 2144.04.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Damren (US 20130089925) in view of Inoue (US 6042748) as applied to claim 6, and further in view of Roark (US 4282861).

Roark discloses a heat exchange structure (Figure 3:28) for regulating the temperature of a bioreactor.  Roark teaches that the heat exchange structure includes a flow channel (Figure 3:45, 46) that extends in a meandering way between an inlet (Figure 3:36) and an outlet (Figure 3:38).
Before the effective filing date of the claimed environment, it would have been obvious to ensure that each Damren heat exchange channel extends across a respective disturbing plate in a meandering way.  Roark teaches that this is an effective way to transfer heat to and from a fluid body in a reactor.  Those of ordinary skill would have recognized that the serpentine flow pattern shown by Roark would have the benefit of increasing the efficiency of heat transfer by increasing the length of the flow channel and thereby increasing the contact time between the heat exchange working fluid and the fluid within the reactor.

Response to Arguments
In response to Applicant’s amendments filed 18 May 2021, the previous rejections involving Damren have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Damren with Inoue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Galewski (US 20080214751) and Shkidchenko (US 4379846) references teach the state of the art regarding reactors comprising flow disturbing plates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799